Citation Nr: 1714930	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the Veteran's claim decided herein, additional private treatment records have been added to the Veteran's claims file, which show continuing treatment for a low back disability.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case, as the records are either not pertinent to the claim decided herein or are duplicative of evidence already in the claims file when the RO last considered the issues.  In that regard, the records show only treatment of an existing condition, which is duplicative of evidence in the claims file which was considered by the RO.  As the existence of a low back disability is already shown, and the treatment records do not pertain to the etiology of the Veteran's low back disability, the Board's consideration of that evidence will not result in prejudice to the Veteran.  Accordingly, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2016).



FINDING OF FACT

There is no competent and credible evidence of record linking current low back disability to active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Although the Veteran was not provided a VA examination with regard to the claim for service connection for a low back disability, one was not required because, as discussed in detail below, there is no credible evidence of an in-service event or injury and no competent and credible evidence linking the current low back disability to active duty service.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination was not warranted in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2015 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for a low back disability. 

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

The Veteran's service treatment records are negative for complaints of or treatment for a low back injury or disability during active duty service.  An October 1968 separation examination reflects that the Veteran's spine was normal at that time, and in an accompanying report of medical history, he denied a history of recurrent back pain and arthritis.  In a December 1968 statement, he certified that there was no change in his health condition.

In a January 2001 statement, B.H., M.D., a VA physician, reported that the Veteran was permanently and totally disabled with severe and chronic lower back pain due to spinal stenosis and disc bulges at L3 and L5.

VA treatment records from 2001 through 2016 reflect diagnoses of and treatment for spinal stenosis, disc bulges, degenerative joint disease, and degenerative disc disease of the lumbar spine.  An April 2001 record notes that the Veteran reported a history of spinal stenosis.  A June 2001 record reveals a diagnosis of disc bulge and stenosis.  In July 2002, the Veteran reported back pain for years with no history of injury.  A January 2003 record reflects a diagnosis of severe degenerative joint disease of the lumbar spine.  In March 2013, the Veteran indicated that he did not recall experiencing a back injury and that his back had been hurting for as long as he could remember.  In March 2015, he indicated that his back problems worsened when he fell in Germany in 1967.

Private treatment records from March 2011 reflect that the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine which revealed multilevel degenerative disc disease with mild generalized disc bulges at L2-L3, L3-L4, L4-L5, and L5-S1.  There was also facet arthopathy from L3 through S1 and mild right neuroforaminal stenosis at L4-L5.  The Veteran underwent another MRI of the lumbar spine in March 2016, which showed multiple predominantly mild abnormalities, the most significant of which were a small left paracentral disc extrusion with a mild extradural defect with nerve root displacement at L3-L4 and degenerative disc disease and facet joint disease at L4-L5 with a mild generalized disc bulge.

In a November 2011 substantive appeal, the Veteran reported that his low back disability was caused by loading and unloading supplies, such as tracks for tanks, big tires for vehicles, ordinance weapons, and large tires for earth movers and tractors.

During a December 2015 hearing before the Board, the Veteran testified that his duties during military service included driving a deuce and a half and five ton vehicles which were known to cause back problems due to their rough ride.  Additionally, he indicated that he wanted to reenlist in service after his initial period was completed, but that he was already having back problems at that time.

In an August 2016 statement, the Veteran stated that, during service in Germany, he slipped and fell from a five-ton tractor trailer.  He reported that he sought treatment at sick call and was given pain killers.  He stated that, since that time, he experienced severe pain in his low back.

After a thorough review of the evidence of record, the Board concludes that service connection for a low back disability is not warranted.  The evidence of record shows current diagnoses of spinal stenosis, degenerative disc disease, degenerative joint disease, and disc bulges.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran's service medical records are entirely negative for any complaints, findings, treatment, or diagnosis of back pain or a back disability during service.  Although the Veteran reported in a March 2016 VA treatment record and an August 2016 statement that he injured his back when he fell from a five-ton tractor trailer and experienced back pain since that time, the service treatment records and VA treatment records contradict this statement.  In a report of medical history, completed two months prior to separation, the Veteran specifically denied back pain or arthritis during service.  Additionally, in June 2001 and March 2013 VA treatment records, the Veteran denied a history of injury to his back.  As the Veteran's separation examination and lay statements provided in June 2001 and March 2013 VA treatment records contradict his March 2016 and August 2016 statements regarding an in-service back injury, the Board does not find the Veteran's statements that he injured his back during service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2007) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Accordingly, the evidence of record does not show in-service incurrence of a low back disability.

Moreover, there is no evidence of record linking the Veteran's current low back disability to active service.  While the Veteran contends that his low back disability is related to service, the Veteran, as a layperson, is not competent to render such an opinion.  Although the Veteran is competent to report observable symptomatology, such as experiencing back pain, he lacks the medical training and expertise necessary to provide a probative opinion as to whether his back pain is related to service.  Such an opinion is a medically complex issue requiring the appropriate training and expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his low back disability with service, he is not considered competent to address such a complex medical question.

Although arthritis is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology when the condition was noted during service, as discussed above, the evidence does not show that the Veteran experienced a low back disability or symptoms thereof during military service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Therefore, chronicity is not established in service, and service connection based on continuity of symptomatology is not warranted.

In this case, there is no competent and credible lay or medical evidence of record linking the Veteran's current low back disability to service or to any incident of service.  The lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for a low back disability was in 2001, over 33 years after the Veteran's period of service ended.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (VA did not err in denying service connection when the Veteran did not provide evidence which demonstrated continuity of symptomatology, and did not account for the lengthy time period for which there is no clinical documentation of claimed disability). 

Accordingly, as there is no competent and credible evidence of record relating the current low back disability to active service, the criteria for service connection for a low back disability are not met.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


